Citation Nr: 1214439	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-04 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for impairment of right knee, status post right total knee arthroplasty. 

2.  Entitlement to an evaluation in excess of 30 percent for impairment of left knee, status post left total knee arthroplasty.

3.  Entitlement to an evaluation in excess of 10 percent for left hip osteoarthritis. 

4.  Entitlement to a total evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active service from January 1984 to July 1986. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a November 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran initially requested a Board hearing, which was scheduled for August 2010.  However, in a July 2010 statement, he cancelled his hearing request.  

The claims file shows that additional VA examinations were associated with the record after the most recent supplemental statement of the case was issued in September 2009.  Further, a review of the Virtual VA paperless claims processing system (Virtual VA) does include additional VA treatment records dated in 2011.  However, neither the VA examinations nor the additional treatment records address the issues currently on appeal.  As this evidence is not pertinent to the claim, waiver of RO consideration of this evidence is not necessary.  38 C.F.R. § 20.1304(c).   

In a December 2009 rating decision, the RO granted entitlement to TDIU, effective March 27, 2009, the date the Veteran filed a claim for TDIU.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).  The Veteran filed his current claim for an increased rating on August 30, 2007 prior to the current effective date for TDIU.  Thus, in accordance with Rice, the Board must determine whether entitlement to TDIU was warranted from the date of the Veteran's claim for an increased rating.    

In the July 2010 statement, the Veteran also complained of right hip and back pain, and he also expressed his belief that his diabetes should be service-connected.  As these issues have previously been denied, it is unclear whether the Veteran was seeking to raise a new claim with respect to these matters.  Therefore, these matters are referred to the RO for further clarification.  


FINDINGS OF FACT

1.  The Veteran's service-connected impairment of right knee, status post right total knee arthroplasty, is manifested by severe painful motion.

2.  The Veteran's service-connected impairment of left knee, status post left total knee arthroplasty, is not productive of severe painful motion or weakness in the affected extremity, ankylosis, extension limited to 30 degrees, or impairment of the tibia and fibula.  

3.  The Veteran's service-connected left knee disability is manifested by slight instability.  

4.  The Veteran's service-connected left hip osteoarthritis is not productive of ankylosis, flexion limited to 30 degrees or more, abduction limited beyond 10 degrees, or impairment of the femur.   

5.  The Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for impairment of right knee, status post right total knee arthroplasty, have not been met.  38 U.S.C.A. §§ 1155,  5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5055 (2011).

2.  The criteria for a rating in excess of 30 percent for impairment of left knee, status post left total knee arthroplasty, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, DC 5055 (2011).

3.  The criteria for a separate disability rating of 10 percent, but no higher, for instability of the left knee have been met, effective August 30, 2007.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 (2011).

4.  The criteria for a rating in excess of 10 percent for left hip osteoarthritis have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.7, 4.71a, Diagnostic Codes 5010, 5252 (2011).

5.  The criteria for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities have been met, effective September 20, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

At the outset, the Board notes that the disposition as to the TDIU claim is fully favorable, obviating the need for VCAA discussion on that issue.  Regarding the remaining claims, the Veteran was sent a letter in September 2007 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA treatment and examinations, and Social Security Administration (SSA) records.  A review of Virtual VA does not reveal any additional documents pertinent to the present appeal.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances. 

Additionally, the Veteran was afforded VA examinations in September 2007 and August 2008 to evaluate the severity of his right and left knee disabilities and left hip disability.  The Board finds that the VA examinations are adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the right and left knee disabilities and left hip disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, he has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent August 2008 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 41.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of the Veteran's August 2007 claim for an increase.

Impairment of Right Knee, Status Post Right Total Knee Arthroplasty

The Veteran is seeking a rating in excess of 60 percent for impairment of right knee, status post right total knee arthroplasty.  The RO has assigned a 60 percent disability rating under Diagnostic Code 5055 for prosthetic replacement of the knee joint.  Under Diagnostic Code 5055, following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  Diagnostic Code 5055 provides that the minimum rating for a knee replacement is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Diagnostic Codes 5256 to 5263 are applicable to knee and leg disabilities.  A 30 percent disability rating is warranted under Diagnostic Code 5256 when there is ankylosis of the knee with favorable angle in full extension or in slight flexion between 0 and 10 degrees.  A 40 percent rating is assigned for ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is assigned for ankylosis in flexion between 20 and 45 degrees.  A maximum 60 percent rating is assigned for extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.

Diagnostic Code 5260 provides that a maximum rating of 30 percent is warranted for flexion limited to 15 degrees.  A 30 percent disability rating is allowed under Diagnostic Code 5261 when extension of the leg is limited to at least 20 degrees.  Higher ratings are available under this diagnostic code for additional limitation of extension.  A 40 percent disability rating is available under Diagnostic Code 5262 when there is nonunion of the tibia and fibula with loose motion, requiring brace.  A rating in excess of 20 percent is not available under Diagnostic Codes 5258, 5259 and 5263.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5256 - 5263.   Normal range of motion is zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71(a), Plate II. 

The Board also calls attention to Diagnostic Code 5257, under which a 10 percent rating is warranted when there is mild recurrent subluxation or lateral instability of the knee; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability of the knee; and a 30 percent disability rating is warranted for severe recurrent subluxation or lateral instability of the knee.  

In this case, the rating sheets of record indicate that the present rating, under Diagnostic Code 5055, has been hyphenated with Diagnostic Code 5257.  See 38 C.F.R. § 4.27.  This suggests that knee impairment characterized by mild recurrent subluxation or lateral instability is contemplated by the current rating.  Interestingly, however, Diagnostic Code 5257 is not among the code sections that Diagnostic Code 5055 instructs the rater to consider.  Therefore, the Board concludes that, the RO's coding notwithstanding, the current ratings under Diagnostic Code 5055 do not contemplate knee impairment characterized by mild recurrent subluxation or lateral instability.  This is significant because separate ratings may be assigned for both arthritis and instability of the knee where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  

The Board also notes VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

VA treatment records dating back to one year prior to the Veteran's current claim for an increased rating reflect complaints of bilateral knee pain and numbness, status post knee replacements.  A May 2007 record indicated that the Veteran occasionally walked with a limp.  Objective findings showed right knee range of motion was zero degrees extension to 50 degrees flexion and left knee range of motion was zero degrees extension to 90 degrees flexion.  The Veteran was stable to varus/valgus testing.  His incisions were healed.  He had mild effusions and walked with a slow gait.    

The Veteran was afforded a VA examination in September 2007.  The examiner indicated that he had examined the Veteran before and was well aware of his history.  The Veteran reported constant pain in the right knee as well as swelling, locking, popping and grinding.  He denied buckling.  He used a cane, but no brace.  He was unable to walk or stand for more than ten minutes.  He could not squat or kneel.  He had difficulty finding a job because he was unable to perform his duties as a cook as it required more standing than he could do.  The knee flared occasionally with no additional activity restrictions.  With respect to the left knee, the Veteran reported pain once a week.  There was also swelling, popping and grinding, but it did not lock or buckle.  He did not use a brace, but he occasionally used a cane.  He had the same activity restrictions, but the left only flared rarely.  When it did, it decreased his ability to ambulate.  

On physical examination, the Veteran walked with a slight limp and a stiff-legged gait.  He was seen using a cane.  He had no instability or tenderness about the right knee.  He had no crepitus.  Range of motion was zero degrees extension with no pain and 70 degrees flexion with pain.  There was no diminution with repetitive testing.  He had 5/5 motor strength in both directions.  He had no deep tendon reflex.  With respect to the left knee, he had some anterior instability with mild crepitus.  He had no tenderness or effusion.  Extension was zero degrees with no pain and flexion was 100 degrees with pain.  Again, there was no diminution in either one with repetitive testing or DeLuca criteria.  The examiner observed that April 2006 x-rays showed bilateral knee replacements.  The impression was right knee total knee arthroplasty and left knee total knee arthroplasty.  No pain on range of motion or flare-ups was observed by the examiner, except as noted above.  The examiner indicated that there were no additional limitations due to pain, fatigue, weakness or lack of endurance following repetitive use.  

The Veteran was afforded another VA examination with the same examiner in August 2008.  He essentially described the same symptoms as the previous examination, except he indicated that his left knee was painful every night.  It was again noted that the Veteran could not work as a cook due to having to stand too long.  On physical examination, the examiner observed well-healed surgical scars on both knees.  Motor strength of both extremities was 5/5.  Examination of the right knee revealed 2+ deep tendon reflexes.  He had no instability, tenderness, crepitus or warmth.  Range of motion was zero degrees extension to 95 degrees flexion with pain on full flexion.  With respect to the left knee, he had minimal medial instability as well as crepitus.  There was no tenderness or warmth.  Extension was zero degrees with pain and 60 degrees flexion with pain.  He had no deep tendon reflexes on the left.  There was no diminution after repetitive testing or DeLuca criteria in either knee.  Contemporaneous x-rays showed bilateral knee arthroplasty.  The impression was bilateral knee arthroplasties.  Again, no pain on range of motion or flare-ups was observed by the examiner, except as noted above.  The examiner also indicated that there were no additional limitations due to pain, fatigue, weakness or lack of endurance following repetitive use.  

Given that the examiner was fully aware of the Veteran's medical history and the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient for rating purposes.  As discussed above, the Veteran has not indicated that his symptoms have increased in severity since the most recent examination.  

April 2009 x-rays of the knees showed no significant change.  In a contemporaneous treatment record, it was observed that the Veteran was not having a great deal of problems with his knees.  The right knee was revised to gain back some of his motion and he acheived about 70 degrees flexion and full extension.  His gait pattern was excellent.  On review of the x-rays, the examiner found no disturbing features.  Everything remained in proper alignment with no evidence of wear or loosening.  

In his statements of record, the Veteran has reported that his knees were very painful every day, causing him to alter his walking and standing.  

In the present case, the Board finds by comparing the Veteran's symptoms to the rating criteria, that the service-connected right knee disability does not warrant an increased evaluation for any portion of the rating period on appeal.  Initially, the Board observes that a 100 percent rating under Diagnostic Code 5055 is not applicable as it has been more than one year following implantation of the prosthesis. 

Further, no basis exists for a higher schedular rating under the remaining diagnostic codes applicable to the knee.  With respect to Diagnostic Codes 5256 (ankylosis of the knee), 5260 (limitation of flexion of the leg), 5261 (limitation of extension of the leg), and 5262 (impairment of the tibia and fibula), the Board notes that these diagnostic codes do not provide for a rating in excess of 60 percent.  38 C.F.R.  § 4.71a (Diagnostic Codes 5256, 5260, 5261, and 5262).  Moreover, separate ratings under the criteria for limitation of extension and flexion are not warranted as extension has always been found to be normal.  Furthermore, as the 60 percent disability rating under Diagnostic Code 5055 specifically contemplates the Veteran's residual symptomatology, including pain, assigning additional disability compensation under these diagnostic codes based on symptoms due to the knee replacement, such as pain, would amount to pyramiding.  38 C.F.R. § 4.14.  

The Board has specifically considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45); however, the analysis in DeLuca does not assist the Veteran, as he is receiving the maximum disability evaluation for his post-replacement right knee disorder.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board has also given consideration to the possibility of assigning separate evaluations for the Veteran's service-connected right knee disorder under Diagnostic Codes 5003 and 5257 for instability.  However, neither VA examination found any instability of the right knee and there is no other objective evidence of record documenting instability.  The Veteran is competent to report observable symptoms such as instability of the knee.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Again, a higher schedular rating is not available under the pertinent diagnostic codes and the Board has determined below that referral for extraschedular consideration is not warranted.  

Accordingly, the Board finds that the preponderance of the evidence is against a rating in excess of 60 percent rating for impairment of right knee, status post right total knee arthroplasty.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


Impairment of Left Knee, Status Post Left Total Knee Arthroplasty 

The Veteran is also seeking a rating in excess of 30 percent for impairment of the left knee, status post left total knee arthroplasty.  The same legal criteria and evidence discussed above are also applicable to this analysis.  

Based on a thorough review of evidence of record, the Board is of the opinion that the preponderance of the evidence is against an evaluation in excess of 30 percent, for the entire appeal period.  Initially, the Board observes that a 100 percent rating under Diagnostic Code 5055 is not applicable, as it has been more than one year following implantation of the prosthesis. Overall, the clinical findings and subjective complaints noted throughout the entire appeal, do not correlate to chronic residuals consisting of severe painful motion or weakness in the affected extremity that warrant a 60 percent evaluation under Diagnostic Code  5055.  The VA examination reports do not reflect severe pain or weakness.  Pain was noted only at the endpoints of range of motion testing.  

Further, range of motion testing was zero degrees extension to 100 degrees flexion at the September 2007 VA examination and zero degrees extension to 60 degrees flexion at the August 2008 VA examination.  The examination reports indicated that pain was noted at the end-ranges of motion, but there was no additional loss of motion or function, including after repetitive movement.  Such clinical findings correlate to limitations of flexion and extension warranting no more than a zero percent evaluation under Diagnostic Codes 5260 and 5261 even with consideration of pain.  As such, these ranges of motion are not representative of "severe painful motion" that would warrant a rating higher than 30 percent under Diagnostic Code 5055.  Moreover, given that extension has always been normal, separate evaluations are also not warranted under Diagnostic Codes 5260 and 5261.  

The Board acknowledges that the Veteran has chronic left knee pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 30 percent.  At the VA examinations, the examiner found that there was no additional weakness, fatigability, discoordination, additional restricted range of motion, or functional impairment following repetitive use.  Moreover, again, pain was only observed at the end points.  Further, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at 4 (Vet. App. Aug. 23, 2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 30 percent is not warranted based on limitation of motion.

Diagnostic Codes 5258 and 5259 are not applicable to this analysis as they do not provide for ratings higher than the currently assigned 30 percent.  Finally, there is no evidence tending to show that the Veteran's service-connected left knee disability is characterized by nonunion of the tibia and fibula.  Thus, DC 5262 is not applicable.  Further, as there is no evidence that the left knee disability is productive of ankylosis or complete immobility of the knee joint, Diagnostic Code 5256 is not applicable.  

However, the evidence discussed above demonstrated minimal instability of the left knee.  Accordingly, the Board finds that a separate 10 percent rating is warranted under Diagnostic Code 5257.  Nevertheless, these findings equate to no more than slight instability of the left knee and thus, the evidence does not support the assignment of an even higher rating due to instability.  In this respect, the Board notes that the VA examiner at the most recent examination described the Veteran's instability as minimal.  Moreover, the Veteran does not require the use of a knee brace for his instability.  Therefore, the overall findings are not indicative of moderate or severe instability in the left knee.  As such, entitlement to a separate 10 percent disabling, but no higher, under Diagnostic Code 5257, is warranted.  

Again, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his left knee disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent rating for impairment of left knee.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  However, a separate 10 percent rating, but no higher, for left knee instability is warranted, effective the date of claim, August 30, 2007.  

Left Hip Osteoarthritis

The Veteran is also seeking an increased disability evaluation for his service-connected degenerative changes, right hip, with myofascial pain.  The RO has rated the Veteran's right hip disability as 10 percent disabling under Diagnostic Codes 5010-5252.  Diagnostic Code 5010 applies to traumatic arthritis and provides that such is evaluated based upon limitation of motion of the affected part, like degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5252 for limitation of flexion of the thigh, where limitation is limited to 30 degrees, a 20 percent evaluation is contemplated, and a 30 percent evaluation is assigned where flexion is limited to 20 degrees.  Where flexion is limited to 10 degrees, a 40 percent evaluation is contemplated.  

Turning to the remaining Diagnostic Codes pertaining to the hip and thigh, Diagnostic Code 5250 provides for ankylosis of the hip.  Limitation of extension of the thigh to 5 degrees warrants assignment of a 10 percent evaluation under Diagnostic Code 5251.  There is no higher rating available under this code.  In addition, under Diagnostic Code 5253, where there is limitation of rotation of the thigh, a 10 percent evaluation is assigned.  Assignment of a 20 percent evaluation, the highest available rating under Diagnostic Code 5253, is warranted where there is limitation of abduction of the thigh, or motion lost beyond 10 degrees.  Diagnostic Code 5254 is applicable when there is a flail joint, and Diagnostic 5255 applies to impairment of the femur.  

While VA treatment records also document complaints of left hip pain and note degenerative joint disease of the left hip, these records do not provide any objective findings concerning the left hip for rating purposes.

At the September 2007 VA examination, the Veteran reported left hip pain every other night that was worsening in severity.  He did not use medications or assistive devices.  There were no activity restrictions or flare ups.  On physical examination, there was no tenderness.  He had 5/5 motor strength in all plains.  Range of motion was 105 degrees flexion, zero to 45 degrees abduction, zero to 25 degrees adduction, zero to 70 degrees external rotation, and zero to 30 degrees internal rotation with pain on all ranges of motion.  There was no diminution with repetitive testing or DeLuca criteria.  The examiner noted an April 2006 x-ray which showed osteoarthritis of the left hip.  The impression was left hip osteoarthritis.  The examiner indicated that there was no pain on range of motion or flare-ups except as stated above.  Also, there was no additional limitation due to pain, fatigue, weakness or lack of endurance following repetitive use.  

At the August 2008 VA examination, the Veteran reported that he now had pain every night.  However, no further symptoms were provided with respect to the left hip than what was reported at the September 2007 examination.  He had 5/5 motor strength.  Flexion was zero to 70 degrees, abduction was zero to 40 degrees, adduction was zero to 25 degrees, external rotation was zero to 70 degrees, and internal rotation was zero to 35 degrees with pain on all ranges of motion.  Again, there was no diminution with repetitive testing or DeLuca criteria.  The examiner noted a contemporaneous x-ray which showed osteoarthritis of the left hip.  The impression was left hip osteoarthritis.  The examiner indicated that there was no pain on range of motion or flare-ups except as stated above.  Also, there was no additional limitation due to pain, fatigue, weakness or lack of endurance following repetitive use.  

Again, based on the reasons provided above, the Board finds the examinations to be sufficient for rating purposes and the Veteran has not indicated an increase in his symptoms since the most recent examination.   

Follow-up x-rays taken in April 2009 showed no changes.  It was noted in a contemporaneous treatment record that the Veteran was not really having a great deal of problems with his hip.  His gait pattern was excellent.  On x-ray, the examiner saw no disturbing features as everything was in proper alignment. 

The above evidence does not enable assignment of an increased evaluation for any portion of the rating period on appeal.  Indeed, Diagnostic Code 5251 is not for application because the Veteran is already receiving the highest rating available under this code.  Also, Diagnostic Code 5250 is not applicable because there is no evidence of ankylosis of the right hip. 

A 20 percent rating or higher is also not warranted under Diagnostic Code 5252, as there is no evidence of flexion of the thigh being limited to 30 degrees or more.  The most restrictive flexion documented at the most recent VA examination was to 70 degrees.  Further, there is no medical evidence of limitation of abduction of motion lost beyond 10 degrees to warrant a 20 percent rating under Diagnostic Code 5253.  The most restrictive abduction documented at the August 2008 VA examination was 40 degrees, with normal being 45 degrees.  Further, there is no evidence of a flail joint or impairment of the femur to warrant a higher rating under Diagnostic Codes 5254 and 5255.    

The Board acknowledges that the Veteran has chronic right hip pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 10 percent.  At the VA examinations, the examiner found that there was no additional weakness, fatigability, discoordination, additional restricted range of motion, or functional impairment following repetitive use.  Moreover, even though the examiner observed pain on all ranges of motion, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at 4 (Vet. App. Aug. 23, 2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of motion.

Again, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his left hip disability.  Nevertheless, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

Therefore, a preponderance of the evidence is against a rating in excess of 10 percent for left hip osteoarthritis.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Extraschedular considerations

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant diagnostic codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

TDIU

As discussed above, in light of the Court's decision in Rice, and given that there is evidence of unemployability due to the Veteran's service-connected disabilities in the claims file, the Board now turns to whether entitlement to TDIU is warranted prior to the current effective date of March 27, 2009. 

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet.App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of a total rating based on unemployability.  When the veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where one disability is ratable at 60 percent or more, or where there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran's service-connected disabilities at the time he filed his claim for increased rating in August 2007 were impairment of the right knee, status post right total knee arthroplasty, evaluated as 60 percent disabling; impairment of left knee,  evaluated as 30 percent disabling; and left hip osteoarthritis, evaluated as 10 percent disabling.  His total combined rating was 80 percent.  See 38 C.F.R. § 4.25, Table I, Combined Ratings Table.  Accordingly, the Veteran met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) at the time of his claim.

However, the Board must still determine whether the Veteran's service-connected bilateral knee and left hip disabilities results in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  The claims file includes an employer statement from Coastal Work Pre-Release indicating that the Veteran's last date of employment was September 20, 2006.  The evidence of record also showed that the Veteran was receiving SSA disability benefits due to his knee disabilities.  Importantly, both VA examinations observed that the Veteran was a cook and had been unable to continue working because it required him to stand too much.  

Therefore, based on the evidence of record, when resolving all benefit of the doubt in the Veteran's favor, the Board must conclude that the Veteran was unemployable due to his service-connected disabilities throughout the course of  the appeal and that entitlement to TDIU is warranted prior to the current effective date of March 27, 2009.  38 U.S.C.A.  § 5107(b).  When reviewing the evidence one year prior to the date of claim, the evidence demonstrates that the Veteran last worked as of September 20, 2006.  It also appears that he was receiving SSA benefits at that time.  Accordingly, the effective date for TDIU should be September 20, 2006.  


ORDER

A rating in excess of 60 percent for impairment of the right knee, status post right total knee arthroplasty, is denied. 

A rating in excess of 30 percent for impairment of the left knee, status post left total knee arthroplasty, is denied. 

A separate 10 percent rating, but no higher, for instability of the left knee, is granted, subject to the law and regulations governing the payment of monetary benefits.  

A rating in excess of 10 percent for left hip osteoarthritis is denied. 

TDIU is granted, effective September 20, 2006, subject to the law and regulations governing the payment of monetary benefits.  
  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


